JOURNAL ENTRY AND OPINION
Steven Shabino appeals from a judgment of the Cleveland Heights Municipal Court entered following a bench trial, where the court found him guilty of speeding, in violation of Section 333.03 of the Codified Ordinances of Cleveland Heights.
On appeal, Shabino presents two assignments of error for review: the first, contending his conviction should be reversed because the city presented insufficient evidence regarding the proper calibration of the radar equipment, and the second, alleging his conviction is against the manifest weight of the evidence. We recognize that these same assignments of error comprised the appeal in City of Cleveland Heights v. Daniel Katz (Dec. 6, 2001), Cuyahoga App. No. 79568, where we rejected them.
Based on our decision in City of Cleveland Heights v. Daniel Katz, we affirm the judgment of the court in this case.
Judgment affirmed.
It is ordered that appellee recover from appellant costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Cleveland Heights Municipal Court to carry this judgment into execution. The defendant's conviction having been affirmed, any bail pending appeal is terminated. Case remanded to the trial court for execution of sentence.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
TIMOTHY E. McMONAGLE, P.J. and ANN DYKE, J., CONCUR.